       Case 2:18-cv-00054-SU          Document 36   Filed 03/22/19   Page 1 of 41




                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                  PENDLETON DIVISION




GREATER HELLS CANYON COUNCIL,                                  Case No. 2:18-cv-00054-SU
an Oregon nonprofit corporation,
                                                                      FINDINGS AND
             Plaintiff,                                          RECOMMENDATIONS

      v.

KRIS STEIN, District Ranger for the
HCNRA, Wallowa-Whitman National
Forest, in her official capacity; and
UNITED STATES FOREST SERVICE,
an agency of the United States
Department of Agriculture,

             Defendants,

      and

McCLARAN RANCH, INC., an Oregon
Domestic Business Corporation; and
WALLOWA COUNTY, a political
subdivision of the State of Oregon,

             Defendant-Intervenors.




Page 1 – FINDINGS AND RECOMMENDATIONS
           Case 2:18-cv-00054-SU        Document 36        Filed 03/22/19      Page 2 of 41




_________________________________________

SULLIVAN, United States Magistrate Judge:

       Plaintiff Greater Hells Canyon Council is a regional non-profit organization whose mission

is to protect wildlife resources in the greater Hells Canyon area located in northeast Oregon.

Plaintiff has sued the United States Forest Service challenging its Lower Imnaha Rangeland

Analysis project (“LIRA project”) decision, which reauthorizes cattle grazing in the Hells Canyon

National Recreation Area in the Wallowa-Whitman National Forest. Defendants Kris Stein and

Forest Service (collectively “Forest Service”) issued a Final Environmental Impact Statement in

March 2015 and Record of Decision in September 2015, allowing the grazing reauthorization.

Intervenor defendant McClaran Ranch, Inc. (“McClaran Ranch”) is the grazing permittee on the

four allotments in the LIRA project area. Intervenor defendant Wallowa County (“County”) has

an interest in the LIRA project as the project area lies within this northeastern Oregon County.

(Docket Nos. 6-8, 13). Plaintiff’s challenge alleges harm to the Spalding’s catchfly1 (“catchfly”),

a threatened plant species endemic to the region and found within the grazing allotments.

        Plaintiff brings three claims for relief, for alleged violations of:

       (1) the National Forest Management Act (“NFMA”), 16 U.S.C. § 1600 et seq., and the

Wallowa-Whitman Forest Plan (“Forest Plan”);

       (2) the Hells Canyon National Recreation Area Act (“HCNRA Act”), 16 U.S.C. § 460gg

et seq., and the Comprehensive Management Plan (“CMP”) for the HCNRA; and

       (3) the National Environmental Policy Act (“NEPA”), 42 U.S.C. § 4321 et seq.

The parties have filed cross-motions for summary judgment. (Docket Nos. 16, 21, 22). The Court

heard oral argument on the Motions on November 13, 2018. (Docket Nos. 30, 32).



       1
           The scientific name of the species is Silene spaldingii.


Page 2 – FINDINGS AND RECOMMENDATIONS
            Case 2:18-cv-00054-SU     Document 36      Filed 03/22/19     Page 3 of 41




        For the following reasons, the Court should GRANT defendants’ and intervenors’ Motions

for Summary Judgment (Docket Nos. 21 & 22), and DENY plaintiff’s Motion for Summary

Judgment (Docket No. 16).

                                 PROJECT BACKGROUND

   I.        The LIRA Project.

        The Wallowa-Whitman National Forest (the “Forest”) lies within northeast Oregon and

southeast Washington. The Hells Canyon National Recreation Area (“HCNRA”), most of which

is located within the Forest in Wallowa County, Oregon, was created by statute in 1975. 16 U.S.C.

§§ 460gg(1)-(13). The LIRA project area is within the HCNRA along the Snake and Imnaha

Rivers. AR 11688, 11720, 11958-99.2 The LIRA project area is approximately 44,000 acres,

consisting of four adjoining grazing allotments (Cow Creek, Toomey, Rhodes Creek, and Lone

Pine).3 AR 11348, 11674, 11681-82, 11719-26. The LIRA project decision allows grazing of

approximately 1,500 cattle in the winter and spring, November through May. Id.

        Livestock have been grazed for centuries in the LIRA project area, beginning with the Nez

Perce tribe, and grazing has been under Forest Service management since the early 1900’s. AR

11674, 11684, 11692, 12486, 12015, 12074. Historic grazing in the LIRA project area resulted in

“unsatisfactory” rangeland conditions in the 19th and 20th centuries. AR 11678-79. However, by

2004, grazing levels and seasons of use for the allotments were reduced to current use. AR 11674,

11677. By treaty, the Nez Perce still graze cattle in the LIRA project area on the Lone Pine



        2
         Citations are to the Administrative Record (“AR”) and Supplemental Administrative
Record (“SUPP AR”). (Docket Nos. 12, 15).
        3
          Grazing allotments are designated areas within a national forest which are regulated by
the Forest Service through permits and management tools agreed upon by the permittee. See
Ctr.for Biological Diversity v. Provensio, No. CV 10-330 TUC AWT, 2012 WL 966031, *1 (D.
Ariz. Jan. 23, 2012), for a more detailed explanation of grazing allotments.


Page 3 – FINDINGS AND RECOMMENDATIONS
           Case 2:18-cv-00054-SU        Document 36       Filed 03/22/19     Page 4 of 41




allotment. AR 11677. “Long standing family ran [sic] ranching operations contribute to the local

culture and tradition of the local community they are part of, [which] holds true for the LIRA area.”

AR 9599. The area has a history and lifestyle “dominated by a ranching/farming tradition” that is

“an extension of how the [Imnaha and Snake] river corridor has been used for years[.]” AR 2322.

       The McClaran family has wintered livestock in the area since the 1920’s and, since 2004-

2005, has held all term grazing permits for the four LIRA project allotments. AR 9414-34, 9599,

11486, 11722-23. The McClaran family has demonstrated a commitment to stewardship of the

land on which they graze. 4 For example, since 2005, McClaran Ranch has engaged in a system

of rotation of cattle in the pastures within the allotments to tailor livestock utilization to on-the-

ground conditions.5 McClaran Decl. ¶ 17 (Docket No. 7)

       Although the Forest Service has permitted grazing on the LIRA project allotments since

the early 1900’s, this case concerns the first time that the agency has analyzed the environmental

impacts of grazing in the LIRA project area pursuant to NEPA. In 1994, the Forest Service

implemented a policy to conduct NEPA analyses for the reauthorization of grazing permits.

Greater Yellowstone Coal. v. Bosworth, 209 F. Supp. 2d 156, 158 (D.D.C. 2002). Because of the

number of permits that the Forest Service reissued each year, it soon became clear that many

permits would expire before the NEPA analysis could be completed. Id. In response to that threat,

Congress Enacted the Rescissions Act of 1995, Public Law 104-19, sections 501-04, (“Rescissions

Act”). The Rescissions Act provided a temporary exemption from NEPA for those permits that




       4
         Richard Bailey, plaintiff’s former executive director, said in his Declaration, “I very much
respect the McClaran family and appreciate their knowledge of the LIRA area and their efforts
toward sensitive livestock grazing practices.” Bailey Decl. ¶ 8 (Docket No. 18).
       5
         A similar grazing rotation has been incorporated into the grazing permits as part of the
final LIRA project decision. AR 12487-90.


Page 4 – FINDINGS AND RECOMMENDATIONS
             Case 2:18-cv-00054-SU       Document 36     Filed 03/22/19    Page 5 of 41




were set to expire before the NEPA review for its respective allotment had been completed. Pub.

L. No. 104-19, § 504(b). The Act also directed each National Forest to establish and adhere to a

schedule for conducting NEPA reviews on all the grazing allotments in that Forest. Id. at § 504(a).

         The NEPA process for the LIRA project area, which began in 2009, was conducted in

accordance with the schedule that the Forest developed pursuant to the Rescissions Act. AR

12486. If the Forest Service did not complete the NEPA process for the LIRA project within the

time provided in the schedule, the permits would not be re-issued upon their expiration and grazing

would not be authorized on the LIRA project allotments. AR 11687. The Forest Service’s NEPA

process has involved extensive analysis of the LIRA project area and culminated in the issuance

of a Final Environmental Impact Statement and Record of Decision in 2015, which addresses

compliance with both NFMA and the HCNRA Act. AR 11674.

   II.         The Spalding’s Catchfly

         In 2001 the Spalding’s catchfly6 was listed as a threatened species by the U.S. Fish and

Wildlife Service (“FWS”) under the Endangered Species Act (“ESA”), 16 U.S.C. § 1531 et seq.

AR 5858. In 2007, the FWS issued a Recovery Plan for the species, which discussed strategies

for the protection and recovery of the catchfly in all regions where it is found. AR 5843, 5858.

The following information about the catchfly and its numbers and habitat is taken from the 2007

Recovery Plan, AR 5844-990, the various alternatives offered by the Forest Service in the Final

Environmental Impact Statement and Record of Decision, and the Biological Opinion issued by

the FWS in April 2015 after consultation with the Forest Service. AR 12239.

         The catchfly is a perennial plant, a member of the pink or carnation family, that is a

“regional endemic” species found in certain Pacific Northwest regions, including eastern



         6
             The catchfly gets its common name because of sticky stems which “catch” insects.


Page 5 – FINDINGS AND RECOMMENDATIONS
           Case 2:18-cv-00054-SU      Document 36       Filed 03/22/19     Page 6 of 41




Washington, northeastern Oregon, west-central Idaho, western Montana, and British Columbia.

AR 4780, 5849, 5854. The species experienced significant habitat loss and degradation in the last

century. AR 3437-45, 5890-96. This was due to agricultural conversion, livestock grazing and

trampling, urbanization, and weed invasion, all of which have led to habitat fragmentation and

small, genetically isolated populations. AR 3437-45, 5888-91, 11858.

       The catchfly is a long-lived plant that the FWS estimates regularly reaches an age of 15 to

20 years. AR 5869, 11376. Catchfly seedlings generally sprout in spring, form rosettes the first

year, and occasionally flower the second year. Id. Generally, flowering does not occur until the

plant’s third year. Id. Adult plant germination begins in early spring, and the plants emerge in

April or May. AR 5869, 11859, 11376-79. The catchfly’s growth cycle occurs from April through

October. Id. The catchfly is mostly dormant during the grazing season at issue here and flowers

in late summer, though, in the Lower Imnaha Canyon it starts to flower in early June. AR 11859.

Adult plants also exhibit prolonged dormancy when conditions are unfavorable, where they remain

below ground without leaves for up to 3 years. AR 11858. This prolonged dormancy can make

population estimates and monitoring difficult and long-term data sets are needed to track

population trends. AR 5869, 5870-72, 12271-72.

       The Recovery Plan survey documented 99 populations in 2001 within the five areas

identified in Oregon, Washington, Idaho, Montana and British Columbia.7 AR 5866. In 2001,

nine populations were found in Oregon but by 2007 there were 17 populations. AR 5866. In




       7
          A “population” as referred to in the Recovery Plan is a grouping of the species numbering
up to 500 plants and may comprise fewer than 100 individual plants. AR 5866. The Recovery
Plan lists only 10 populations of the catchfly that number over 500 individual plants. AR 5867.
Many of the populations documented occur on private land. Id.


Page 6 – FINDINGS AND RECOMMENDATIONS
           Case 2:18-cv-00054-SU       Document 36       Filed 03/22/19      Page 7 of 41




Oregon, all known catchfly sites are within the County, both in the LIRA project area and on

private lands. AR 5863-69, 5881-82, 11379-86.

       The Forest Service surveyed and documented the catchfly in the LIRA project area in 2004

and 2005. AR 5905, 11381. The FWS expects that, because the canyon grasslands where the

catchfly reside in the LIRA project area are steep and difficult to survey, “there may be many more

populations” of catchfly to be found there. AR 5938. In other parts of the Forest where inventories

have been taken for multiple years, catchfly populations “appear stable,” and all these populations

are in grazing allotments. AR 11387. The Recovery Plan estimated that “a minimum of 20 years

of monitoring will be needed to determine long term population trends.” AR 5855, 5868. 8

       In 2015, the FWS surveyed the distribution of the catchfly across the LIRA project

allotments. AR 12248. All of the catchfly identified in the survey were found on steep, north

facing, deep soiled terrain. AR 11390. The LIRA project area contained an estimated 948 catchfly

plants in 70 patches, many of which consisted of only a handful of individuals. AR 12504, 12248.

Of the four allotments at issue in the LIRA project, the catchfly patches are found in three pastures

of the Toomey allotment for a total of 453 plants, four pastures of the Rhodes Creek allotment for

a total of 387 plants, and one pasture of the Lone Pine allotment for a total of 108 plants.9 AR

12248. No catchfly patches were located in the Cow Creek allotment. Id.




       8
         In response to questioning at oral argument about the current state of the catchfly,
defendants submitted certain materials to the Court. (Docket No. 33). Plaintiff has objected to
these submissions as improper extra-record, post-decisional materials. (Docket No. 34). However,
the Court can and has reviewed the submissions only as background material for the purpose of
explanation and clarification herein. The Court does not consider these submissions as evidence
or to be part of the Administrative Record. The Court’s Findings and Recommendations are
independent of these materials and do not rely on them.
       9
         Specifically, catchfly were found in the Toomey Allotment’s Spring Gulch, Lower Spain
Saddle, and Johnson Canyon pastures; the Rhodes Creek Allotment’s South Roy, Bull Pasture,


Page 7 – FINDINGS AND RECOMMENDATIONS
         Case 2:18-cv-00054-SU          Document 36       Filed 03/22/19      Page 8 of 41




       According to the Recovery Plan, sufficient research has not been completed to determine

exactly what effect livestock grazing and trampling has had on the catchfly. AR 5896. Some

literature suggests that careful management of livestock grazing potentially would have no effect,

or even a positive effect, on the catchfly. AR 5897. However, the Forest Service notes that the

conditions of catchfly habitat and population trends in the LIRA project area indicate that livestock

grazing may negatively impact habitat and could be compromising the catchfly’s ability to sustain

itself in those areas. AR 11387-414, 11511-26, 11865-74, 11890-901, 11931-35. The Forest

Service also expressed concern for the negative effects of cattle grazing on the soils of the north

facing slopes, which are susceptible to compaction, displacement, and rotational slumping when

they are moist. AR 11392, 11676.

                             LEGAL FRAMEWORK OVERVIEW

       A review of the various statutes and regulations governing the LIRA project decision is

helpful to inform the Court’s discussion and analysis. As discussed, the Rescissions Act of 1995

triggered the necessity of the LIRA project reauthorization decision.

       The National Forest Management Act, 16 U.S.C. § 1600 et seq., requires the Forest Service

to develop a land and resource management plan for each unit of the National Forest System, and

to provide for multiple uses and sustained yields of various forest resources. Id. at §§ 1604(a), (e).

Projects within a national forest must be consistent with its forest plan. Id. at § 1604(i); In re Big

Thorne Project, 857 F.3d 968, 973 (9th Cir. 2017).

       The Hells Canyon National Recreation Area Act established the Hells Canyon National

Recreation Area. 16 U.S.C. § 460gg; Hells Canyon Alliance v. U.S. Forest Service, 227 F.3d 1170,




East Lightning Bench, and West Lightning Bench pastures; and the Lone Pine Allotment’s Big
Canyon pasture. AR 12248.


Page 8 – FINDINGS AND RECOMMENDATIONS
           Case 2:18-cv-00054-SU        Document 36       Filed 03/22/19      Page 9 of 41




1175 (9th Cir. 2000). The HCNRA Act requires the Secretary of Agriculture to develop a

“Comprehensive Management Plan” (“CMP”) that provides for a “broad range of land uses and

recreation opportunities” within the HCNRA. 16 U.S.C. § 460gg-5.

          The federal lands within the HCNRA are managed under the 1990 Wallowa-Whitman

National Forest Land and Resource Management Plan (“Forest Plan”) and the HCNRA CMP,

which was adopted in 2003 and amended the Forest Plan. AR 1850-2263 (Forest Plan), 5191-278

(HCNRA CMP Record of Decision).

       Under the National Environmental Policy Act, agencies must prepare a “detailed

statement” called an Environmental Impact Statement (“EIS”) for all “major federal actions

significantly affecting the quality of the human environment[.]” 42 U.S.C. § 4332(c); 40 C.F.R.

§§ 1502.13, 1502.14. Such actions are approved via a Record of Decision (“ROD”). 40 C.F.R. §

1505.2.

       The Endangered Species Act, 16 U.S.C. §§ 1531-1544, Section 4(f), requires federal

agencies to “develop and implement” recovery plans for the “conservation and survival” of listed

threatened and endangered species, id. at § 1533(f)(1). Under Section 7 of the Act, an agency must

“insure that any action authorized, funded, or carried out by” the agency is not “likely to jeopardize

the continued existence of any” listed species “or result in the destruction or adverse modification”

of the species’ critical habitat. Id. at § 1536(a)(2). To do that, the agency must first determine

whether any listed species or species proposed for listing may be present in the area of a proposed

agency action. Id. at § 1536(c)(1); 50 C.F.R. § 402.12(c). If such a species may be present, the

agency must prepare a Biological Assessment to determine if the proposed action may affect a

listed species. 16 U.S.C. § 1536(c)(1). If the agency determines that the action is likely to




Page 9 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU         Document 36        Filed 03/22/19     Page 10 of 41




adversely affect the listed species, Section 7 requires the agency to consult with the Fish and

Wildlife Service and a Biological Opinion (“BiOp”) follows. Id. at § 1536(b).

                               PROCEDURAL BACKGROUND

       In 2009, the Forest Service began the NEPA process for the LIRA project allotments. AR

12486. In August 2011, the Forest Service issued a scoping letter concerning its proposal to

reauthorize grazing on the four LIRA project allotments. AR 8050-56. In March 2014, the Forest

Service issued a Draft Environmental Impact Statement (“Draft EIS”) regarding the proposed

grazing reauthorization. AR 10478-994. The Draft EIS considered a “no grazing” alternative, and

four action alternatives, including the proposed alternative, Alternative C. AR 10523-52. Each

proposed action alternative reauthorized grazing on the four allotments at the same grazing levels

and for the same seasons of use as permitted since 2004. Id. The major difference between the

alternatives was how cattle would be allotted across the pastures over the course of a single grazing

season or over a cycle of grazing seasons. AR 10542-51.

       Plaintiff submitted comments on the Draft EIS. AR 1105-80. In March 2015, the Forest

Service issued its FEIS and a draft ROD to reauthorize term grazing permits on the four allotments

under Alternative C. AR 11667-12238, 11586-600. Plaintiff, McClaran Ranch, and the County

filed administrative objections to the FEIS and draft ROD. AR 12305-07, 12312-14, 12315-27,

12484-504. On July 20, 2015, following an objection resolution meeting, the Forest Service

announced changes to the grazing reauthorization that would attempt to further reduce impacts on

the catchfly. AR 12385-98, 12415, 12420, 12437.

       The Forest Service also prepared a Biological Assessment (“BA”), pursuant to the ESA,

which determined that reauthorizing grazing was “likely to adversely affect” (“LAA”) the catchfly.

AR 11342-426. Accordingly, the Forest Service engaged in formal consultation under Section 7




Page 10 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU         Document 36       Filed 03/22/19     Page 11 of 41




of the ESA with the FWS, and, in 2015, the FWS issued a BiOp that concurred in the LAA finding.

AR 12239-304. The BiOp also concluded that the grazing reauthorization was “not expected to

appreciably reduce either the survival or recovery” of the catchfly, and that the reauthorization’s

management guidelines and conservation measures “should minimize direct and indirect effects to

known occurrences” of the catchfly. AR 12299.

       The Forest Service issued a final ROD adopting a modified version of Alternative C

(“Alternative C-modified”) on September 3, 2015. AR 12484-504. The LIRA project decision

authorizes grazing on 33 pastures in the four allotments. AR 12490. It incorporates seasonal

grazing deferrals that bar late-winter and spring grazing every third or fourth year on the pastures

where the catchfly is located within the allotments. AR 12417, 12420, 12437. The Forest Service

also issued annual operating instructions (“AOIs”) for grazing from 2016 to 2018. AR 12753-63

(2016-17 AOIs), 12835-44 (2017-18 AOIs). The AOIs have begun to implement the grazing

deferrals.10 AR 12755, 12837.

       Plaintiff commenced this action on January 10, 2018. (Docket No. 1). Plaintiff requests

declaratory relief that the LIRA project FEIS, final ROD, and AOIs violate NFMA, the HCNRA

Act, NEPA, and implementing regulations. Plaintiff asks the Court to vacate the LIRA project

FEIS and final ROD, and to require the Forest Service to conduct further administrative



       10
           In spring 2017, grazing was deferred in the East and West Lightning Bench pastures in
the Rhodes Creek Allotment, AR 12755, and, of the pastures with catchfly, only two were grazed
after the end of March – Bull Pasture (April 1 to 15) and Big Canyon (March 1 to April 1 and May
15 to 31). AR 12756-57. In spring 2018, grazing was deferred in the Johnson Canyon, Lower
Spain Saddle, and Spring Creek pastures in the Toomey Allotment, AR 12837, and, of the pastures
with catchfly, four were grazed after the end of March, Bull Pasture (February 1 to May 1), East
Lightning Bench (April 1 to 15), West Lightning Bench (April 1 to 15), and Big Canyon (March
1 to April 1 and May 15 to 31). AR 12383. In spring 2015 and 2016, four of the pastures with
catchfly were authorized for grazing after the end of March – Spring Gulch (February 15 to April
15), Johnson Canyon (February 15 to April 15), East Lightning Bench (April 1 to 30), and West
Lightning Bench (April 1 to 30). SUPP AR 142, AR 12508.

Page 11 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU          Document 36       Filed 03/22/19      Page 12 of 41




proceedings to address these violations if continued grazing is to be permitted in the LIRA project

area.

        On April 5, 2018, the County and McClaran Ranch filed an unopposed Motion to Intervene

(Docket Nos. 6-8), which the Court granted on May 9, 2018 (Docket No. 13).

                                      LEGAL STANDARD

        The parties have filed cross-motions for summary judgment. Because the court's review

under the Administrative Procedure Act (“APA”), 5 U.S.C. § 551 et seq., is generally limited to

the administrative record, no facts are in dispute. However, summary judgment may be used as a

vehicle for the court to conduct its review of the record. The court's role is “to determine whether

or not as a matter of law the evidence in the administrative record permitted the agency to make

the decision it did.” Occidental Eng'g Co. v. INS, 753 F.2d 766, 769 (9th Cir.1985).

        Under the APA, a court “shall” set aside any agency action that is, inter alia, “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law[.]”             5 U.S.C.

§ 706(2)(A). “This inquiry must be searching and careful, but the ultimate standard of review is a

narrow one.” Marsh v. Or. Nat. Res. Council, 490 U.S. 360, 378 (1989) (quotations omitted). “As

a reviewing court, [the court] must consider whether the decision was based on a consideration of

the relevant factors and whether there has been a clear error of judgment.” San Luis & Delta-

Mendota Water Auth. v. Jewell, 747 F.3d 581, 601 (9th Cir. 2014) (quotation omitted). “To have

not acted in an arbitrary and capricious manner, the agency must present a rational connection

between the facts found and the conclusions made.” Native Ecosystems Council v. U.S. Forest

Serv., 418 F.3d 953, 960 (9th Cir. 2005) (quotation omitted). “[W]here the agency’s reasoning,

although complex, is rational, clear, and complete, [the court] must affirm. Contrarily, where the

agency’s reasoning is irrational, unclear, or not supported by the data it purports to interpret, [the




Page 12 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU          Document 36        Filed 03/22/19      Page 13 of 41




court] must disapprove the agency’s action.” Nw. Coal. for Alternatives to Pesticides (NCAP) v.

U.S. E.P.A., 544 F.3d 1043, 1052 n.7 (9th Cir. 2008) (quotation omitted). “Although [the court’s]

inquiry must be thorough, the standard of review is highly deferential; the agency’s decision is

entitled to a presumption of regularity, and [the court] may not substitute [its] judgment for that of

the agency.” San Luis & Delta-Mendota Water Auth., 747 F.3d at 601 (quotation omitted).

       Normally, agency action is arbitrary and capricious “if the agency has relied on factors

which Congress has not intended it to consider, entirely failed to consider an important aspect of

the problem, offered an explanation for its decision that runs counter to the evidence before the

agency, or is so implausible that it could not be ascribed to a difference in view or the product of

agency expertise.” Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463

U.S. 29, 43 (1983). “[A]n agency’s decision can be upheld only on the basis of the reasoning in

that decision.” Anaheim Mem’l Hosp. v. Shalala, 130 F.3d 845, 849 (9th Cir. 1997).

                                            ANALYSIS

I.     Standing

       Defendants first argue that plaintiff lacks standing to bring its challenge to the LIRA project

grazing reauthorization.

       “To establish standing, a plaintiff must show that (1) he or she has suffered an injury in

fact that is concrete and particularized, and actual or imminent; (2) the injury is fairly traceable to

the challenged conduct; and (3) the injury is likely to be redressed by a favorable court decision.”

WildEarth Guardians v. U.S. Dep’t of Agric., 795 F.3d 1148, 1154 (9th Cir. 2015) (quotation

omitted). An organization or association

       has standing to bring suit on behalf of its members when: (a) its members would
       otherwise have standing to sue in their own right; (b) the interests it seeks to protect
       are germane to the organization’s purpose; and (c) neither the claim asserted nor
       the relief requested requires the participation of individual members in the lawsuit.



Page 13 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU         Document 36        Filed 03/22/19     Page 14 of 41




Or. Advocacy Ctr. v. Mink, 322 F.3d 1101, 1109 (9th Cir. 2003) (quotation omitted).

“[E]nvironmental plaintiffs adequately allege injury in fact when they aver that they use the

affected area and are persons for whom the aesthetic and recreational values of the area will be

lessened by the challenged activity.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528

U.S. 167, 183 (2000) (quotation omitted). “[A] vague desire to return to the area without any

description of concrete plans, or indeed any specification of when the some day will be does not

support a finding of actual or imminent injury.” Wilderness Soc., Inc. v. Rey, 622 F.3d 1251, 1256

(9th Cir. 2010) (quotation and emphasis omitted).

       Plaintiff has adequately demonstrated standing. Specifically, the Warnock Declaration,

Second Coe Declaration, and Second Bailey Declaration establish those individuals’, and thus

plaintiff organization’s, aesthetic, recreational, and other interests in the HCNRA and the catchfly.

(Docket Nos. 25-27). Deleterious effects to the catchfly in the LIRA project allotments could

affect the status of the catchfly, including throughout the HCNRA, and thus harm these interests.

Declarants assert specific intentions to return to the HCNRA. The prayed for remedy of vacatur

and remand has the potential to redress the asserted injuries, because remand could result in a

revised livestock grazing reauthorization that further protects the catchfly. See Ocean Advocates

v. U.S. Army Corps of Eng’rs, 402 F.3d 846, 861 (9th Cir. 2005).

       Thus, plaintiff has shown standing to bring this action and these claims.11




       11
          Defendant-intervenors argue that “Plaintiff’s request for relief is inherently inconsistent
and confusing,” and charge that plaintiff, despite its arguments to the contrary, really desires to
ban all grazing in the LIRA project area or throughout the HCNRA. Def.-Intervs. Reply, at 19
(Docket No. 28). The Court does not understand this to be plaintiff’s position, and plaintiff’s
briefing does not bear out this characterization. The relief plaintiff seeks is remand so that the
Forest Service may analyze the LIRA project decision in accordance with the various directives
and legal obligations raised in plaintiff’s arguments.


Page 14 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU         Document 36       Filed 03/22/19     Page 15 of 41




II.    National Forest Management Act Claims

       Plaintiff argues that defendants have violated NFMA, and the Forest Plan developed

thereunder, because the LIRA project grazing reauthorization does not sufficiently ensure catchfly

viability and recovery.

       A.      The National Forest Management Act

       “The NFMA and its implementing regulations provide for forest planning and management

by the Forest Service on two levels: (1) forest level and (2) individual project level.” Native

Ecosystems Council v. Weldon, 697 F.3d 1043, 1056 (9th Cir. 2012) (citing 16 U.S.C. § 1604).

First, the Forest Service develops a Land and Resource Management Plan (a “forest plan”),

containing “broad, long-term plans and objectives for the entire forest.” Id. It then implements

the forest plan through site-specific projects. Id. NFMA requires that “[r]esource plans and

permits, contracts, and other instruments for the use and occupancy of National Forest System

lands” be consistent with the forest plan. 16 U.S.C. § 1604(i).

       “Procedurally, all management activities undertaken by the Forest Service must comply

with the forest plan, which in turn must comply with the NFMA.” Native Ecosystems Council v.

Tidwell, 599 F.3d 926, 932 (9th Cir. 2010) (quotation omitted and alterations normalized).

       Substantively, the NFMA also places a duty on the Forest Service to “provide for
       diversity of plant and animal communities based on the suitability and capability of
       the specific land area . . . .” 16 U.S.C. § 1604(g)(3)(B). In order to ensure
       compliance with the forest plan and the NFMA, the Forest Service must conduct
       an analysis of each “site specific” action, such as a timber sale, to ensure that the
       action is consistent with the forest plan.

Id. (some quotations omitted and alterations normalized). “Every project and activity must be

consistent with the applicable plan components. A project or activity approval document must

describe how the project or activity is consistent with applicable plan components.” 36 C.F.R.

§ 219.15(d). NFMA’s consistency requirement applies to all site-specific actions authorizing



Page 15 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU         Document 36       Filed 03/22/19     Page 16 of 41




grazing on national forest lands, including term grazing permits and AOIs. Buckingham v. Sec’y

of U.S. Dep’t of Agric., 603 F.3d 1073, 1077 (9th Cir. 2010).

       Land and resource management plans must “provide for multiple use and sustained yield

of the products and services obtained therefrom . . . , and, in particular, include coordination of

outdoor recreation, range, timber, watershed, wildlife and fish, and wilderness[.]” 16 U.S.C.

§ 1604(e). The Forest Service has broad discretion to determine how to balance these uses to “best

meet the needs of the American people.” Id. at § 531(a). NFMA gives the Forest Service

“flexibility,” because the agency “has many different goals—conservation, commerce, recreation,

and so on.” In re Big Thorne, 857 F.3d at 976. It also “reflects a congressional judgment that

balancing these goals calls for policy judgments—judgments that often require trade-offs among

worthy objectives[.]” Id. “While NFMA requires that the proposed site-specific actions be

consistent with the governing Forest Plan, the Forest Service’s interpretation and implementation

of its own forest plan is entitled to substantial deference.” Weldon, 697 F.3d at 1056.

       B.      CMP Directives

       Plaintiff argues that the Forest Service violated NFMA, the Forest Plan, and the HCNRA

Act by failing to comply with CMP directives pertaining to catchfly viability and monitoring,

catchfly recovery, and grazing utilization rates. The CMP directives modify the Forest Plan

developed under NFMA pursuant to the HCNRA Act.

               1.     Enforceability of CMP Directives

       As a preliminary matter, defendants argue that the CMP directives plaintiff relies on in its

NFMA and HCNRA Act claims are not subject to judicial review because they are either high-

level and Forest-wide standards rather than project-specific mandates; or discretionary or

aspirational, due to the language of the provisions and the nature of plan “objectives” or “goals.”




Page 16 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU          Document 36        Filed 03/22/19      Page 17 of 41




Defendants’ arguments, however, are contrary to well-settled law from the Ninth Circuit and this

District.

        First, the Ninth Circuit has repeatedly held that forest-wide provisions are enforceable at

the site-specific level. “The Forest Service is bound to assess proposed actions on a ‘site specific’

basis for compliance with the Forest Plan and NFMA[,]” not just mandatory, site-specific

standards and guidelines within the Forest Plan. Tidwell, 599 F.3d at 934; see also 16 U.S.C. §

1604(i); Inland Empire Pub. Lands Council v. U.S. Forest Serv., 88 F.3d 754, 757 (9th Cir. 1996)

(explaining that both the Forest Plan and site-specific project stages must fully comply with the

NFMA). In Neighbors of Cuddy Mountain v. Alexander, the Ninth Circuit explained that “forest-

wide practices” and “forest-wide management decisions” may be challenged in the context of

challenging a specific management action because

        compliance with NFMA’s forest-wide species viability requirements is relevant to
        the lawfulness of any individual timber sale. To hold otherwise would permit the
        Forest Service to don blinders to the overall condition of a national forest each time
        it approved a sale, quite literally losing sight of the forest for the trees.

303 F.3d 1059,1067, 1069 (9th Cir. 2002).

        Second, the language and labels of the directives at issue in this case do not support

defendants’ arguments that the directives are discretionary. In Oregon Natural Desert Ass’n v.

Sabo, the court considered whether Forest Plan goals, objectives, standards, and guidelines could

be enforced in connection with a grazing reauthorization. 854 F. Supp. 2d 889, 915 (D. Or. 2012).

The provisions included directives to “[m]aintain or enhance the characteristics of riparian areas,”

and that habitats “will be managed to stabilize stream channels,” did not contain language

expressly applying them to specific projects. Id. at 916. The court rejected the Forest Service’s

argument that “‘goals’ and ‘objectives’ cannot serve as the basis for a NFMA violation” and stated

that, instead of looking to the labels (such as “goal” or “objective”) of directives, courts must “look



Page 17 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU          Document 36        Filed 03/22/19      Page 18 of 41




to whether language of the provision is mandatory by the use of ‘shall’ or ‘will’ or whether the

language is merely suggestive, such as by the use of ‘may.’” Id. at 916-17. Because the provisions

included mandatory language, the court treated them as such and concluded that they were

enforceable. Id. Similarly, although the directives at issue in this case, which the Court will

discuss below, are referred to in the CMP as “goals,” “objectives,” and “guidelines,” they are

phrased in imperative language, such as “[m]anage habitat and populations” (Bio-O3), “[m]itigate

potential conflicts or modify the project” (TES-S1), and “[i]mplement recovery plans” (TES-O3),

which indicates that the directives are intended to be mandatory.

       Finally, the Ninth Circuit and courts in this District have repeatedly enforced similar forest

plan directives. For example, in Tidwell, the Ninth Circuit enforced forest plan “species diversity

maintenance goals” that were expressly applied “throughout the forest” in the context of a site-

specific challenge to grazing reauthorization. 599 F.3d at 932, 934. The maintenance goals

provided, in part, that: “[v]iable populations of all existing wildlife species will be maintained,”

and “[w]ildlife indicator species have been identified and will be monitored.” Id. at 932. Similarly,

in The Lands Council v. McNair, the Ninth Circuit entertained a challenge to an individual timber

sale, based on plaintiff’s assertion that the Forest Service failed to comply with a wildlife viability

forest plan directive. 537 F.3d 981, 989 (9th Cir. 2008), overruled on other grounds, as recognized

by Turtle Island Restor. Network v. U.S. Dep’t of Commerce, 878 F.3d 725, 739 (9th Cir. 2017).

In Hells Canyon Preservation Council v. Connaughton, the court enforced, in the context of a

livestock grazing permit reauthorization, a “CMP objective.” No. 3:11-cv-00023-PK, 2012 WL

13047991, at *9 (D. Or. Aug. 10, 2012), report and recommendation adopted as modified, 2013

WL 665134 (Feb. 22, 2013).




Page 18 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU          Document 36       Filed 03/22/19      Page 19 of 41




       The cases that defendants rely on are distinguishable and inapplicable. In In re Big Thorne,

the Ninth Circuit found a forest plan provision not enforceable because it was phrased in

discretionary language, requiring the protection of certain habitat only “where possible,” which

the court concluded rendered this provision “an aspiration, not an obligation.” 857 F.3d at 974.

By contrast, the CMP provisions cited by plaintiff in this case are not phrased in qualified language

such as “where possible.” In Cascadia Wildlands v. Bureau of Indian Affairs, the court’s analysis

relied on a particular definition of “objective” found in the specific forest plan at issue there, 801

F.3d 1105, 1115 (9th Cir. 2015), which does not extend to other forest plans, such as the one here.

In Central Oregon Landwatch v. Connaughton, the district court held that it would not enforce a

specific directive because the action at issue was not a final agency action, which is an issue not

argued in the present case. No. 6:13-cv-02027-AA, 2014 WL 6893695, at *7 (D. Or. Dec. 5,

2014), aff’d, 696 F. App’x 816 (9th Cir. 2017). Lastly, Oregon Natural Desert Ass’n v. U.S. Forest

Service relied on similar reasoning that there was not a final agency action. No. 3:03-cv-213-PK

(D. Or. Oct. 3, 2017) (Docket No. 485), slip op, at 17, Fed. Defs. MSJ, Ex. 1 (Docket No. 21-1).

None of these cases supports defendants’ arguments that the CMP directives plaintiff cites here

are not mandatory or binding or are not judicially enforceable.

       Thus, the Court proceeds to consider the specific CMP provisions plaintiff cites, and to

analyze whether the FEIS and ROD demonstrate compliance under APA standards.

               2.      Application to CMP Directives

       Plaintiff argues that the Forest Service failed to comply with provisions in the CMP that

obligate the Forest Service to manage catchfly habitat and populations in a way that ensures the

plant’s viability and recovery within the HCNRA.




Page 19 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU           Document 36        Filed 03/22/19      Page 20 of 41




                a)      Viability

        CMP directive Bio-O3 requires the Forest Service to “[m]anage habitat and populations of

all rare and endemic plant species to ensure their continued existence and viability in the HCNRA.”

AR 4513. Although the Forest Service did not include a section in the FEIS and ROD that

specifically performed a “viability determination,” the Forest Service provided sufficient

explanation throughout the FEIS and ROD to show, under APA standards, that it complied with

the mandate to ensure catchfly existence and viability. Molina v. Astrue, 674 F.3d 1104, 1121 (9th

Cir. 2012) (“[e]ven when an agency explains its decision with less than ideal clarity,” the Court

“must uphold it if the agency’s path may reasonably be discerned” (quotation omitted)). And, in

doing so, the Forest Service complied, not only with the broad mandate of Bio-O3, but also with

the CMP standards on threatened, endangered, and sensitive species that require the Forest Service

to “survey probable habitat for rare plants” and “[m]itigate potential conflicts” (TES-S1)12 and to

“[m]onitor population trends and habitat conditions” for threatened plant species (TES-S2). AR

4514-15.

        The Forest Service surveyed catchfly populations and habitat in the LIRA project area,

analyzed potential effects on the population, and provided for mitigation measures that could be

implemented under any of the alternatives to increase protections for the catchfly. AR 11380-86

& Map 7 and Table 13 (describing catchfly surveys and summarizing occurrence data), 11754-805

(describing rangeland conditions and impacts), 11885-909 (describing soil conditions and

impacts), 11856-82 (analyzing the potential impacts of each alternative on catchfly populations),




        12
          Plaintiff initially raised TES-S1 in its brief, but clarified in its response that it was not a
stand-alone violation, but rather, demonstrated that the Forest Service lacks a sufficient basis to
determine that its LIRA project decision is consistent with the viability directive. Pl. Resp., at 12-
13 (Docket No. 24).


Page 20 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU          Document 36       Filed 03/22/19      Page 21 of 41




SUPP AR 38-85 (same), AR 11713-16 (describing mitigation measures aimed at improving

catchfly habitat). The LIRA project relied on current survey information to document smaller

populations of the catchfly in the project area. AR 12275-76, 12278 & Fig. 8, 11355-56 & Table

3a, 11380-86 & Map 7 and Table 13. The LIRA project decision also considered potential effects

of each alternative on catchfly populations. AR 11856-82. The decision developed mitigation

measures aimed at improving catchfly habitats, such as increasing the use to riding and herding to

distribute livestock in areas of the pastures that are not as vulnerable to hoof shear, shortening the

grazing season, or decreasing stocking numbers, which are incorporated into grazing strategies for

further projection.   AR 11713-16.       Finally, the LIRA project decision requires short-term

utilization monitoring and long-term effectiveness monitoring and adopts an adaptive management

approach by expressly reserving the Forest Service’s right to adjust the timing, intensity, and

duration of grazing based on site conditions to ensure recovery efforts are effective. AR 11716-

18, 5047, 4757-72 (CMP monitoring guidelines), 9417 (term grazing permit reserving FS authority

to modify).

       Based on its surveying and assessment, the Forest Service found that the reauthorization

will reduce the risk of trampling, that catchfly populations “appear stable,” and that the

reauthorization will improve catchfly conditions in multiple respects. AR 11387, 11857, 12426.

The Forest Service described conflicts between grazing and the catchfly and modified grazing

from the status quo, and then again modified its proposed action by developing Alternative C-

modified to mitigate those conflicts and provide additional protections for the catchfly. AR 12487-

94. In replying to plaintiff’s objections at the agency level, the Forest Service rationally concluded

that, under its interpretation of Bio-O3, these findings amounted to a showing that it complied with

the directive. AR 12469-71.




Page 21 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU         Document 36       Filed 03/22/19     Page 22 of 41




       Plaintiff argues that the Forest Service failed to comply with its duty to ensure the

continued viability of the catchfly because the limited data shows that the catchfly and its habitat

are in poor condition and that the habitat is negatively affected by grazing. Plaintiff asserts that

catchfly populations in the LIRA project area are “vulnerably small” and currently below

minimum viability thresholds identified by the Forest Service’s botanist and the by the FWS.

       Although the survey reported numbers for some of the catchfly populations that fell below

the 500-plant threshold, the survey used to inventory catchfly plants across the LIRA project area

was not intended to identify every plant in the area. AR 11380. Instead, it aimed to identify

enough plants to facilitate an environmental analysis. Id. The FEIS explains that because

“[b]otanists have to balance the time put into documenting,” that is finding and counting, all new

plant occurrences “with time put toward locating additional new occurrences” and because of

dormancy issues, the numbers reported at each site likely “underrepresent the actual numbers

there.” AR 11865-66. The Forest Service’s conclusion that the survey likely underrepresents the

catchfly populations in the LIRA is based on the agency’s past experiences with the species. The

FEIS notes that “[a]t every other Spalding’s catchfly site found on [the Forest], additional

inventory and monitoring doubled (at a minimum) the number of plants reported for a given site.”

AR 11866.

       The Forest Service also recognized that much of the catchfly’s habitat is in unsatisfactory

condition, with detrimental soil conditions and experiencing invasive plant proliferation, and that

grazing can have a detrimental impact on the habitat. AR 11674-75, 11792, 11798, 11804, 11805

Table 23, 11806-33. However, the current state of the habitat does not mean that the Forest

Service’s LIRA project decision fails to ensure the viability of the catchfly. Both purposes of the

LIRA project seek to improve catchfly habitat. See AR 11676 (the two issues the LIRA project




Page 22 – FINDINGS AND RECOMMENDATIONS
           Case 2:18-cv-00054-SU          Document 36       Filed 03/22/19     Page 23 of 41




seeks to address are assessing and reducing the impacts of grazing on (1) the catchfly and its habitat

and (2) deep soils on north facing slopes, which are the primary habitat of the LIRA catchfly).

And, as explained below, the Forest Service used the best available science to determine that its

decision would benefit the catchfly.

           Plaintiff also argues that the Forest Service’s decision lacks rational support because the

Forest Service does not have sufficient data about populations and habitat conditions or trends and

because the Forest Service does not have adequate methods for determining viability based on

habitat.

           The record demonstrates that the Forest Service used the available data on catchfly

populations and habitat in the LIRA, from both project-specific and historical surveys, and

considered that data, in its professional judgment, to be sufficient.             The Forest Service

acknowledged that population and trend data on the catchfly was limited and explained why the

LIRA project survey did not seek to detect all the catchfly plants in the LIRA project area. AR

11380 (explaining that although “it is ideal to locate all the [catchfly] plant locations within a

project area, . . . it was not feasible to survey all potential habitats or confidently locate all

populations” in the LIRA project area, instead “the goal was to detect as many” catchfly as possible

“to facilitate environmental analysis”), 12275 (FWS BiOp concurring in that decision). The Forest

Service also explained why reliable population trend data would not be available for decades.

SUPP AR 48-49 (detecting a population trend for the catchfly may take between 5 and 25 years

because of its “set of challenging biological traits, its unique spatial distribution across the

landscape, and annual climatic fluctuations”).

           The Forest Service’s decision to focus its viability assessment on the effects of the grazing

alternatives on catchfly habitat was rational. AR 11824. The Forest Service’s experts found that




Page 23 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU          Document 36       Filed 03/22/19      Page 24 of 41




“simple population inventories do not give an accurate representation of the existing population.”

AR 12168. And they determined instead that “quality of habitat” is “a more reliable indicator of

whether or not” the catchfly “has an opportunity to persist.” Id. Similarly, the Biological

Evaluation conducted by the Forest Service’s botanist explains that, because “[h]abitat condition

parameters are expect to respond more quickly and clearly to management actions[,] . . . trends in

vegetation and soil (habitat) quality will be used as a surrogate” for assessing the effects of range

management actions on the catchfly. SUPP AR 49.

       The Forest Service also had adequate methods for determining catchfly viability based on

habitat. Plaintiff’s arguments suggest that, to be adequate or rational, the Forest Service’s habitat-

proxy method must by quantitative. Nothing in NFMA or the CMP dictates the methods or

evidence that the Forest Service must use to assess viability. Instead, a viability determination is

sufficient if it is “based on the current state of scientific knowledge.” McNair, 537 F.3d at 992.

As the agency’s botanist explained, because there is “currently no feasible way to quantify effects”

to the “[c]atchfly from the various factors of each alternative and cumulative activity[,]” the Forest

Service’s effects and viability analysis “will inherently be qualitative and based on professional

judgment and professional interpretation of reported impacts . . . applied to the project area.” SUPP

AR 49. Applying that method, the Forest Service disclosed known catchfly sites and existing

habitat conditions at those sites and explained how improved site-specific habitat conditions would

benefit the catchfly. The Forest Service also explained how each of the alternatives that included

additional grazing management activities would improve habitat conditions.

       Ultimately, plaintiff’s viability arguments boil down to (1) demands for specific types of

data and (2) disagreements with the decisions that the Forest Service made in the face of

uncertainty about the catchfly, its habitat, and how grazing could impact both in the specific




Page 24 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU          Document 36       Filed 03/22/19      Page 25 of 41




circumstances of the LIRA project. However, as discussed, the Forest Service used the data and

data types that were available and explained why that data was sufficient to assess viability, given

the limited research on the catchfly. The Forest Service’s choices of how to proceed with limited

data and in the face of uncertainty were decisions within Forest Service’s expertise that are entitled

to deference

        In sum, the record demonstrates that the Forest Service’s viability determination was based

on the current state of scientific knowledge and that the agency complied with the viability

directive.

               b)      Recovery

        CMP directive TES-O1 requires the Forest Service to:

        Manage habitat and populations of federally listed threatened, endangered or
        proposed plant species to ensure their continued existence and recovery in the
        HCNRA. Ensure that ongoing and new management actions do not jeopardize
        federally listed threatened, endangered or proposed plant species. Implement
        restoration and recovery activities that would facilitate removal of species from the
        federal threatened and endangered species list.

AR 4514. And TES-O3 provides:

        Implement recovery plans for federally listed threatened, endangered or proposed
        plant species cooperatively with the USFWS. Contribute to revisions of recovery
        plans, and carry out recommended actions in recovery plans.
Id.13

        Plaintiff argues that the CMP imposes an affirmative obligation on the Forest Service to

recover the catchfly and its habitat, which, in turn, requires the agency to implement a recovery

plan. Plaintiff contends that the Forest Service failed to meet this obligation by (1) failing to



        13
           Plaintiff initially cited TES-O3 as another CMP provision imposing a recovery
obligation. Pl. Br., at 22 (Docket No. 16). However, plaintiff clarified in its response brief that it
cited the provision to support its assertion that the Forest Services failure to follow certain
Recovery Actions evidences the agency’s failure to follow TES-O1. Pl. Resp., at 19-20 (Docket
No. 24).


Page 25 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU         Document 36       Filed 03/22/19     Page 26 of 41




mention the objective that imposes this affirmative obligation or to explain how the LIRA decision

is consistent with the obligation; (2) disregarding key recovery actions in the Recovery Plan that

the Forest Service developed in consultation with the FWS; (3) failing to develop Allotment

Management Plans (“AMPs”) for the LIRA project Allotments; and (4) failing to offer any data or

analysis showing that the mitigation measures in modified Alternative C will recover the catchfly’s

population within the HCNRA.

       First, the CMP provisions do not require the Forest Service to affirmatively recover

protected species such as catchfly. Plaintiffs arguments suggest that the LIRA project must

increase catchfly populations and improve catchfly habitat in the LIRA project area to comply with

the CMP, but nothing in the language of the provisions imposes such an affirmative obligation.

Moreover, plaintiff’s interpretation of the provisions goes beyond what even the ESA requires a

project to do for a protected species.     See Sw. Ctr. For Bio. Diversity v. U.S. Bureau of

Reclamation, 143 F.3d 515, 523 (9th Cir. 1998) (the ESA does not require a showing that a project

will “affirmatively recover” a listed species).      Instead, the Court understands TES-O1 to

holistically require the Forest Service to ensure that none of its actions, including site-specific

projects, impede the recovery of the catchfly in the HCNRA or jeopardize the catchfly within the

meaning of the ESA. TES-O1 also requires the Forest Service to implement restoration and

recovery activities for the catchfly. Accordingly, plaintiff’s arguments based on its interpretation

of the recovery directives are without merit.

       Although the FEIS and ROD do not explicitly refer to TES-O1, the record as a whole shows

compliance with the Forest Service’s obligations under that provision. The agency’s consultation

with the FWS and the results of that consultation demonstrate that the decision will not jeopardize

the catchfly or impede the species’ recovery. In the BiOp, the FWS made a “no-jeopardy”




Page 26 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU         Document 36       Filed 03/22/19      Page 27 of 41




determination. AR 12298-99. Plaintiff is correct in noting that a “no-jeopardy” determination

under the ESA is not the same as a finding that a project will help to recover a threatened or

endangered species. Pl. Resp, at 20-21 (Docket No. 24). However, the FWS also found that, “due

to conservation measures incorporated into the project,” the project is “not expected to appreciably

reduce either the survival or recovery of Spalding’s catchfly” and “[n]o significant reduction in

numbers, reproduction, or distribution is expected.” AR 12299. In its own analysis, the Forest

Service concluded that the project would provide a net benefit to the catchfly and found that the

catchfly’s needs are being met. AR 12183. The Forest Service also addressed its obligation to

implement restoration and recovery activities for the catchfly by considering compliance with the

Recovery Plan, by adopting specific grazing management measures to protect the catchfly, and by

prescribing monitoring that would help facilitate the implementation of the recovery plan. AR

11866, 12430, 12491, 12501.

       That the Forest Service did not directly implement some of the recommend actions from

the Recovery Plan does not render its decision arbitrary and capricious. Recovery plans are not

binding on other agencies. Conservation Congress v. Finley, 774 F.3d 611, 620 (9th Cir. 2014).

Plaintiff argues that the Forest Service disregarded Recovery Action 2.3.4.1, which provides:

       Livestock grazing should not occur within Silene spaldingii populations, especially
       at key conservation areas, when seedling germination occurs in early spring (April
       and May), during plant emergence and growth (May and June), or when the plant
       is flowering and setting seed in late July through September. Careful monitoring
       that demonstrates livestock do not generally utilize areas where S. spaldingii resides
       (i.e. hard to reach because of rocky areas or distant from water sources) or
       demonstrates that population numbers are not being deleteriously affected . . . by
       livestock grazing, may preclude these prescriptions.

       Effective grazing management may include the construction and maintenance of
       fencing, move watering troughs and/or salting areas away from Silene spaldingii
       population, allowing for rest years, and revising allotment plans, grazing schedules,
       and stocking levels to maintain S. spaldingii habitat. Management of livestock




Page 27 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU         Document 36       Filed 03/22/19     Page 28 of 41




       should be tailored to each individual site based on topographic features and
       utilizations scenarios.

       Grazing that reduces vegetation by over 50 percent should not take place at any
       time because of the potential damage to pollinators, the chance for creating and
       exacerbating invasive nonnative plant problems, and the damages that S. spaldingii
       may incur. Livestock grazing should not occur in S. spaldingii pastures where
       serious invasive nonnative plant populations exist unless invasive nonnative
       flowers have been removed. Responsible parties should evaluate cumulative
       effects of herbivory in areas where both native and domestic ungulates graze.

AR 5957-58.

       Plaintiff asserts that the LIRA project decision continues to allow grazing on pastures with

catchfly sites that have serious invasive plant problems and in March through May, times when

seedling germination and plant emergence and growth are likely to occur. The Forest Service

addressed this assertion when plaintiff raised them in its objections to the draft ROD and FEIS.

AR 12429-30. The Forest Service also found that the LIRA project decision is appropriately

aligned with the recovery plan, even if it did not adopt or implement all of the recommended

actions from the FWS’s Recovery Plan. AR 12430. The Forest Service noted that the Recovery

Plan stated that monitoring that demonstrates that livestock generally do not use catchfly sites or

that populations numbers are not being negatively affected by grazing during those periods of

catchfly germination and growth could preclude the need to eliminate grazing. Id. And the Forest

Service explained that the LIRA project decision would introduce management activities to reduce

the impact of grazing in April and May and monitoring to detect whether the changes are effective.

Id.

       Plaintiff also asserts that the LIRA project decision does not satisfy Recovery Action

2.3.4.1 and Gra-S2 because the Forest Service continues to issue AOIs with forage utilization




Page 28 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU         Document 36        Filed 03/22/19     Page 29 of 41




levels above 50 percent and above 35 percent in pastures in “unsatisfactory condition.”14

However, a review of the record demonstrates that the LIRA project decision sets maximum

utilization at 50 percent in pastures with catchfly, in line with the recovery recommendation. AR

12501. By reducing the maximum utilization rate for late spring in “unsatisfactory” pastures to 35

percent, the LIRA project decision also complies with Gra-S2, which provides that in

unsatisfactory sites “management practices will be designed to improve ecological status to a

satisfactory condition.” See AR 1916-64 (Forest Plan Standard 4.52), 4469-70 (Gra-S2), 11805

Table 23 (site-specific management changes for LIRA project area pastures in unsatisfactory

condition), 12488-89 (Alternative C-modified will involve moving cattle through the pastures in

Cow Creek, Rhodes Creek, and Toomey based, in part, on meeting utilization standards in key

areas). Finally, the AOIs instruct McClaran Ranch to comply with the utilization standards. Under

“Allowable Use,” the AOIs explain that the length of time spent in each unit depends on the

utilization standards set forth in tables provided in the AOIs, which are designed to comply with

the requirements of the Forest Plan. AR 12508 (2015-16 AOIs), 12757 (2016-17 AOIs), 12839

(2017-18 AOIs). They further explain that, in the tables, percentage standards “have been

converted to stubble height for ease of monitoring.” Id.15



       14
           The FEIS explains that the CMP and Forest Plan identify “utilization standards” to
“assure continued maintenance or improvement of the vegetation and soil conditions.” AR 11759.
Utilization standards represent the amount of vegetation that may be grazed in a certain area over
that area’s season of use. For herbaceous vegetation in upland areas, utilization “is generally
measured by percent removed by weight,” and for herbaceous vegetation in riparian areas,
utilization “is measured by amount of residual stubble height remaining, including regrowth, at
the end of the grazing season.” Id.
       15
           Plaintiff observes that the only percentage that the “Allowable Use” sections expressly
references is the CMP’s maximum utilization standard of 60 percent for fall. However, that rate
is referenced in a quote to the CMP, which also recognizes that different utilization standards apply
during different times in the grazing season and does not purport to override the 50 percent
standard set forth in the LIRA project decision. AR 12508, 12757, 12839. Additionally, where


Page 29 – FINDINGS AND RECOMMENDATIONS
           Case 2:18-cv-00054-SU      Document 36       Filed 03/22/19     Page 30 of 41




           Neither does the Forest Service’s failure to develop Allotment Management Plans

(“AMPs”) for the allotments render the decision arbitrary and capricious. Plaintiff acknowledges

that the lack of AMPs for the LIRA project allotments is not an independent NFMA violation. Pl.

Resp., at 20 (Docket No. 24); see also Concerned Friends of the Winema v. U.S. Forest Serv., No.

1:14-cv-00737-CL, 2017 WL 5957811 *1 (D. Or. Jan. 18, 2017) (the “Forest Service has sole

discretion to determine when to perform environmental analyses in the context of” AMPs).

Plaintiff is correct in noting that the Forest Service would develop site-specific rates of recovery

during the AMP process. Pl. Resp., at 20 (Docket No. 24). But plaintiff argues that the Forest

Service needs those rates, or comparable information, to ensure that the LIRA project will

affirmatively recover the species.     As noted above, that argument relies on an inaccurate

understanding of the Forest Service’s recovery obligations.        Moreover, the Forest Service

adequately demonstrated how the LIRA project would meet the requirements of TES-O1 using the

data currently available.

III.   Hells Canyon National Recreation Area Act Claim

       Plaintiff argues defendants violated the HCNRA Act because the grazing reauthorization

is not compatible with catchfly preservation. Defendants respond, first, that plaintiff waived its

right to assert an HCNRA Act claim and, second, that the LIRA project decision complied with

the Act.




the AOIs’ tables do provide both stubble height and percentage standards, none of the utilization
rates exceed 50 percent. AR 12758-59. Finally, late spring 2017 monitoring in Johnson Canyon,
Spring Gulch, and Lower Spain Saddle, all pastures with catchfly and that were identified as being
in unsatisfactory condition, shows utilization rates ranging from 8 percent and 35 percent. AR
12775-79 (Johnson Canyon utilization ranging from 8% to 35%), 12781 (Lower Spain Saddle
utilization at 20%), 12783 (Spring Gulch utilization at 12%).


Page 30 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU         Document 36       Filed 03/22/19     Page 31 of 41




       A.      The Hells Canyon National Recreation Area Act

       “The Hells Canyon National Recreation Area (HCNRA), located on Oregon’s border with

Idaho, was established by Congress in 1975 pursuant to the Hells Canyon National Recreation

Area Act[.]” Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 684 (9th Cir. 2005).

The HCNRA Act requires the Secretary of Agriculture to promulgate a Comprehensive

Management Plan (“CMP”) for the HCNRA, to provide for a range of land uses and recreational

opportunities. 16 U.S.C. § 460gg-5(a).

       Section 7 of the HCNRA Act states that the Forest Service “shall” administer the HCNRA

“in a manner compatible with” various objectives, including: “preservation, especially in the area

generally known as Hells Canyon, of all features and peculiarities believed to be biologically

unique including . . . rare and endemic plant species . . . and the rare combinations of outstanding

and diverse ecosystems and parts of ecosystems associated therewith[.]” 16 U.S.C. § 460gg-4(3)

(italics added).   Another § 7 objective is “management, utilization, and disposal of natural

resources,” including “grazing,” but only to the extent such uses “are compatible with the

provisions of this subchapter[,]” including preservation of plant species. Id. § 460gg-4(7). The

Forest Service “interprets Section 7 as the primary objectives for which the HCNRA should be

managed.” AR 3458, 3583-84. The HCNRA Act recognizes grazing “as [a] traditional and valid

use[] of the recreation area.” 16 U.S.C.A. § 460gg-10; see Hells Canyon All., 227 F.3d at 1179

(“[T]he [HCNRA] Act established a recreation area, not a pure refuge or wilderness area.”).

       Regulations pursuant to the HCNRA Act further restrict grazing on rangeland:

       (a) Grazing may be authorized only on rangeland determined by the authorized
       officer to be suitable for grazing and meeting or moving towards satisfactory
       condition and meeting the conditions described in paragraph (b) of this section.

       (b) Where domestic livestock grazing is incompatible with the protection,
       restoration, or maintenance of fish and wildlife or their habitats; public outdoor



Page 31 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU          Document 36       Filed 03/22/19      Page 32 of 41




       recreation; conservation of scenic, wilderness, and scientific values; rare
       combinations of outstanding ecosystems . . . the livestock use shall be modified as
       necessary to eliminate or avoid the incompatibility. In the event an incompatibility
       persists after the modification or modification is not feasible, the livestock use shall
       be terminated.

36 C.F.R. § 292.48.

       B.      Waiver

       Defendants argue that plaintiff waived its right to assert a claim under the HCNRA Act

because its formal objection did not notify the Forest Service of any concerns regarding the LIRA

project’s compliance with the Act.

       The administrative exhaustion requirement is “interpreted broadly.”            Nat’l Parks &

Conservation Ass’n v. Bureau of Land Mgmt., 606 F.3d 1058, 1065 (9th Cir. 2010). To satisfy the

exhaustion requirement, a plaintiff must raise an issue during the administrative process “with

sufficient clarity to allow the decision maker to understand and rule on the issue raised[.]” Id.

Alerting an agency in general terms is enough to satisfy the exhaustion requirement as long as the

agency has been given “a chance to bring its expertise to bear to resolve [the] claim.” Lands

Council v. McNair, 629 F.3d 1070, 1075 (9th Cir. 2010) (alteration in original); see also Native

Ecosystems Council v. Dombeck, 304 F.3d 886, 899 (9th Cir. 2002). There is no need to cite the

relevant statute or regulation to exhaust a legal issue, nor does a plaintiff need to invoke the exact

legal terms of art drawn from those statutory authorities. Or. Nat. Desert Ass’n v. McDaniel, 751

F. Supp. 2d 1151, 1161 (D. Or. 2011).

       Plaintiff sufficiently raised the HCNRA Act at the agency level. Its comments on the Draft

EIS cite the HCNRA Act, the requirement to preserve rare plants and habitats, and the provision

that grazing be permitted only if compatible with the protection of habitats. AR 11055. Its

objections to the FEIS also cite the HCNRA Act and “the continued existence, viability and




Page 32 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU          Document 36      Filed 03/22/19     Page 33 of 41




recovery of Spalding’s Catchfly in the HCNRA[.]” AR 12317. In its response to plaintiff’s

comments, the Forest Service addressed the HCNRA Act, and thus was on notice of compatibility

concerns. AR 12172-73.

       C.      Grazing Compatibility under the HCNRA Act

       Plaintiff argues that the Forest Service failed to adequately consider and analyze, under the

HCNRA Act and its regulations, whether the LIRA project grazing reauthorization is compatible

with preservation of the catchfly and its habitat, whether the authorized grazing areas are meeting

or moving toward satisfactory conditions, whether grazing should be modified to eliminate or

avoid incompatibility, and finally, if modification cannot resolve incompatibility (or if

modification is not feasible), whether grazing must be terminated. See 16 U.S.C. §§ 460gg-4(3)

& (7), 460gg-10; 36 C.F.R. § 292.48.

        Plaintiff’s arguments as to the HCNRA Act and grazing compatibility repeat and rely

upon the arguments that defendant failed to comply with the CMP directives cited above. Because

defendant has shown that it sufficiently analyzed and demonstrated compliance with those

directives, it also satisfied the HCNRA Act’s requirements as to compatibility and modification of

grazing with regard to the catchfly.

       Moreover, compatibility must be viewed in light of the HCNRA Act’s commitment to a

multiple-use policy, see Lands Council, 537 F.3d at 990, and recognition that grazing is a

traditional use of the HCNRA, 16 U.S.C. § 460gg-10. The record in this case demonstrates that

the Forest Service sought to balance the conservation of the catchfly with the responsible use of

the area’s rangeland resources to support livestock grazing. In sum, plaintiff has not shown an

HCNRA Act violation on these bases.




Page 33 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU         Document 36       Filed 03/22/19     Page 34 of 41




                                 *       *       *       *      *

       To summarize the Court’s recommendations with regard to NFMA and the HCNRA Act:

The Court should GRANT defendants’ and defendant-intervenors’ Motions for Summary

Judgment and DENY plaintiff’s Motion for Summary Judgment. Although the CMP directives

are judicially enforceable, defendant has adequately shown that it analyzed and demonstrated

compliance with these directives. Plaintiff did not waive its HCNRA Act arguments, but, because

these arguments are dependent on its CMP directive arguments, plaintiff has not shown an

HCNRA Act violation.

IV.    National Environmental Policy Act Claim

       Plaintiff argues that defendants violated NEPA because they did not consider reasonable

alternatives to the LIRA project decision, or take the required “hard look,” in reauthorizing

grazing. The Forest Service, however, did consider a sufficient range of meaningful alternatives

to the project, incorporating a variety of protections for the catchfly, and did take a sufficiently

“hard look” at the grazing reauthorization.

       A.      The National Environmental Policy Act

      “NEPA declares a broad national commitment to protecting and promoting environmental

quality.” Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 348 (1989) (citing NEPA

§ 101, 42 U.S.C. § 4331). It is the “basic national charter for protection of the environment.” 40

C.F.R. § 1500.1(a). Its purpose is “action-forcing”:

       It ensures that the agency, in reaching its decision, will have available, and will
       carefully consider, detailed information concerning significant environmental
       impacts; it also guarantees that the relevant information will be made available to
       the larger audience that may also play a role in both the decisionmaking process
       and the implementation of that decision.




Page 34 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU         Document 36       Filed 03/22/19     Page 35 of 41




Robertson, 490 U.S. at 349. “[T]he task is to ensure that the agency has taken a ‘hard look’ at the

potential environmental consequences of the proposed action.” Klamath-Siskiyou Wildlands Ctr.

v. Bureau of Land Mgmt., 387 F.3d 989, 993 (9th Cir. 2004). “NEPA itself does not mandate

particular results, but simply prescribes the necessary process.” Robertson, 490 U.S. at 350.

“NEPA does not require particular environmental standards or mandate that agencies achieve

substantive environmental results.” Greater Yellowstone Coal. v. Lewis, 628 F.3d 1143, 1150 (9th

Cir. 2010).    “NEPA merely prohibits uninformed—rather than unwise—agency action.”

Robertson, 490 U.S. at 351. Courts are generally “most deferential when reviewing scientific

judgments and technical analyses within the agency’s expertise under NEPA.” Weldon, 697 F.3d

at 1051 (quotation omitted).

       B.      Consideration of Reasonable Alternatives

       Plaintiff argues that the Forest Service should have examined alternatives that would have

(1) eliminated grazing in pastures or areas with known catchfly sites by, for example, excluding

catchfly sites from pasture boundaries and (2) eliminated grazing during late winter/spring in areas

whether catchfly and their habitat are highly susceptible to adverse grazing impacts. 16

       An EIS must consider the underlying “purpose and need” for a proposed action, and

“[r]igorously explore and objectively evaluate” the environmental impacts of “all reasonable

alternatives” to the action. 40 C.F.R. §§ 1502.13, 1502.14. The alternatives analysis is “the heart”

of the NEPA process because it “present[s] the environmental impacts of the proposal and the

alternatives in comparative form,” allowing for fully informed decisionmaking and public




       16
           Plaintiff previously proposed an additional alternative that would require decision
compliance with the Recovery Plan, but appears to have abandoned this argument in its Reply. In
any event, the Court finds such an alternative too vaguely defined and not specifically required as
an alternative that need be considered under NEPA.


Page 35 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU           Document 36       Filed 03/22/19      Page 36 of 41




participation. Id. at §§ 1500.1(b) & (c), 1502.14. Courts review whether an agency has considered

a sufficient range of alternatives under a “rule of reason” standard that requires the agency to set

forth “only those alternatives necessary to permit a reasoned choice.” Presidio Golf Club v. Nat’l

Park Service, 155 F.3d 1153, 1160 (9th Cir. 1998) (quotations, alteration, and citation omitted).

“[A]n agency’s consideration of alternatives is sufficient if it considers an appropriate range of

alternatives, even if it does not consider every available alternative.” Headwaters, Inc. v. Bureau

of Land Mgmt., 914 F.2d 1174, 1181 (9th Cir. 1990). An agency need not discuss alternatives

similar to those actually considered, or alternatives that are “infeasible, ineffective, or inconsistent

with the basic policy objectives for the management of the area.” Id. at 1180. Nonetheless, “[a]

viable but unexamined alternative renders the environmental impact statement inadequate.”

Muckleshoot Indian Tribe v. U.S. Forest Serv., 177 F.3d 800, 814 (9th Cir. 1999) (quotation

omitted and alterations normalized). “Feasible alternatives” that meet a project’s purposes and

needs “should be considered in detail.” W. Watersheds Project v. Abbey, 719 F.3d 1035, 1052

(9th Cir. 2013).

       The Forest Service considered five LIRA project grazing reauthorization alternatives. AR

11676-79. It considered a “no grazing” alternative that closed all four allotments to grazing, and

Alternative B, which reauthorized grazing at the status quo. AR 10542-43, 11708-09, 11718-26.

Three additional alternatives retained grazing on the LIRA project allotments at the same grazing

levels and same seasons of use as previously permitted, with various combinations of alterations

of the project to provide additional protection of the catchfly and its habitat. AR 10523-52.

Alternative C retained the same grazing management for three of the allotments, with increased

catchfly protections for two pastures in the fourth allotment, the Toomey Allotment, and with the

possibility of additional management changes if future monitoring revealed a failure of resource




Page 36 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU         Document 36       Filed 03/22/19     Page 37 of 41




conditions to improve. Id. Alternative D continued current grazing levels and seasons of use, with

a certain of the pastures resting for part or all of the grazing season once every three years. AR

10543-50, 11726-37. Alternative E was the same as Alternative C, but utilized the Lone Pine

allotment as a forage reserve every three out of five years, with modified temporary grazing

permits. AR 10550-51, 11726-37.

       The LIRA project decision ultimately adopted Alternative C, but with further increased

protections. AR 11726-37, 12484-504. Alternative C-modified replaced the Toomey Allotment

management plan with deferred rotations for pastures with documented catchfly populations. Id.

Four pastures in the Toomey Allotment, five pastures in the Rhodes Creek Allotment, and one

pasture in the Lone Pine Allotment would have deferred grazing for part of the annual grazing

season once every three to four years. Id. Grazing in the Cow Creek Allotment, where no catchfly

have been found, would remain largely the same. Id.

       These constitute an adequate range of alternatives under NEPA. The “purpose and need”

for the LIRA project analysis was to consider “re-authorizing livestock grazing on the four

allotments in a manner that is consistent with the direction in the” Forest Plan and CMP. AR

11687. The Forest Service’s two stated “significant issues used to formulate alternatives” were

(1) impacts of cattle grazing in the LIRA project area on the catchfly and its habitat, and (2) the

impact of grazing on deep soils on steep north-facing slopes where catchfly are found. AR 11680,

11694-95. The Forest Service considered a maximally-protective alternative, that is, a “no

grazing” option that only considered closing the entire allotment area to grazing. It considered

retaining grazing at the status quo, with prior catchfly provisions in place. And it considered

various alternatives with increased protections, and included more protections in the ultimate

alternative adopted.




Page 37 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU         Document 36        Filed 03/22/19     Page 38 of 41




       This satisfied the requirement in W. Watersheds Project, that NEPA mandates

consideration of “a reduced- or no-grazing alternative at the site-specific level[.]” 719 F.3d at

1050. This case is thus distinguishable from the other cases plaintiff relies on—Muckleshoot

Indian Tribe, 177 F.3d 800; Native Fish Society v. National Marine Fisheries Services, 992 F.

Supp. 2d 1095 (D. Or. 2014); and Union Neighbors United, Inc. v. Jewell, 831 F.3d 564 (D.C. Cir.

2016)—because, to the extent those cases require consideration of a “middle ground” alternative

between a maximally protective one and a minimally protective one, the Forest Service here

considered multiple such alternatives.

       Contrary to plaintiff’s assertions, the Forest Service was not required to consider an

alternative that would eliminate grazing in all areas where catchfly occur by omitting catchfly sites

from the pasture boundaries. The Forest Service determined that it would be infeasible to do so,

in part, because it would make it impossible to move cattle around the remaining portions of the

Rhodes Creek and Toomey allotments. AR 12420. That decision was rational. Nor was the Forest

Service required to consider alternatives that eliminated grazing in catchfly pastures in late winter

and spring because Alternatives C-modified and E are sufficiently similar and would lead to

comparable results.

       The Forest Service thus adequately considered a range of alternatives under NEPA.17

       C.       “Hard Look”

       Plaintiff argues that the Forest Service failed to take a hard look at the environmental

impacts of the proposed alternative compare to the impacts of the other alternatives because the



       17
            In their Reply brief, defendants bring additional arguments related to the timing of
plaintiff’s objections regarding consideration of adequate alternatives. Plaintiff adequately raised
its concerns regarding NEPA alternatives, and the nature of the alternatives the Forest Service
should have considered, during the administrative process, and the Forest Service was sufficiently
on notice thereof. AR 8421, 11057, 12395.


Page 38 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU         Document 36        Filed 03/22/19     Page 39 of 41




Forest Service (1) lacked adequate data on the catchfly and (2) did not adequately assess catchfly

viability and recovery in the HCNRA.

       “Taking a ‘hard look’ includes considering all foreseeable direct and indirect impacts.”

Ctr. for Biological Diversity v. Salazar, 695 F.3d 893, 916-17 (9th Cir. 2012) (quotation omitted).

“Direct” effects (i.e., impacts) “are caused by the action and occur at the same time and place.” 40

C.F.R. § 1508.8(a). “Indirect” effects “are caused by the action and are later in time or farther

removed in distance, but are still reasonably foreseeable[,]” including “effects on air and water

and other natural systems, including ecosystems.” Id. at § 1508.8(b). “Cumulative” effects

include “the impact on the environment which results from the incremental impact of the action

when added to other past, present, and reasonably foreseeable future actions . . . [and] can result

from individually minor but collectively significant actions taking place over a period of time.” 40

C.F.R. § 1508.7. The agency must disclose the direct, indirect, and cumulative impacts and

consequences of its actions. 40 C.F.R. §§ 1502.16(a) & (b), 1508.25(c), 1508.27(b)(7). The

failure to do so means that the agency has failed to take a “hard look” at environmental

consequences. Klamath-Siskiyou Wildlands Ctr., 387 F.3d at 994-96. However, judicial “review

is limited to whether the EIS contains a reasonably thorough discussion of the significant aspects

of the probable environmental consequences.” Natural Res. Def. Council v. U.S. Dep’t of Transp.,

770 F.3d 1260, 1271 (9th Cir. 2014) (quotation omitted). Courts may not “interject [themselves]

within the area of discretion of the executive as to the choice of the action to be taken.” Kleppe v.

Sierra Club, 427 U.S. 390, 410 n.21 (1976).

               1.      Monitoring Data

       Plaintiff argues that the Forest Service lacked sufficient data about catchfly population

trends and habitat conditions to adequately assess the impacts of the grazing on the LIRA project




Page 39 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU           Document 36      Filed 03/22/19      Page 40 of 41




area catchfly and its pollinators. As discussed above with regard to CMP viability directive, the

Forest Service satisfied its obligations, under APA standards, as to sufficiency of monitoring data.

For the same reasons that the FEIS and ROD comply with NFMA and the HCNRA Act, they also

satisfy NEPA. E.g., Native Ecosystems Council v. Marten, 883 F.3d 783, 793-96 (9th Cir. 2018).

The decision addresses both past and future monitoring, habitat-as-proxy for population trends,

and habitat conditions, and otherwise adequately addresses the various effects of the

reauthorization. Plaintiff argues that the Forest Service lacks sufficient baseline data, but the

procedural step of assessing the quality or quantity of baseline data is “not an independent legal

requirement, but rather, a practical requirement in environmental analysis often employed to

identify the environmental consequences of a proposed agency action.” Am. Rivers v. FERC, 201

F.3d 1186, 1195, n.15 (9th Cir. 1999), and the Forest Service adequately addressed monitoring, on

a practical level, for these reasons.

                 2.     Viability and Recovery

        Plaintiff also asserts that the Forest Service failed to take the required “hard look” because

it relied on “unsupported assumptions” regarding catchfly viability and recovery. Plaintiff’s

arguments repeat its viability and recovery arguments made under NFMA and the HCNRA Act.

Thus, as discussed above as to those Acts, because the Forest Service adequately showed

compliance with CMP directives regarding viability and recovery, it also satisfied NEPA by taking

a “hard look.”

                                   *      *       *       *       *

        To summarize the Court’s recommendations with regard to NEPA: The Court should

GRANT defendants’ and defendant-intervenors’ Motions for Summary Judgment and DENY




Page 40 – FINDINGS AND RECOMMENDATIONS
        Case 2:18-cv-00054-SU         Document 36       Filed 03/22/19     Page 41 of 41




plaintiff’s Motion for Summary Judgment. Defendant considered adequate alternatives to the

project and took a “hard look” at monitoring data and at viability and recovery.

                                   RECOMMENDATIONS

       For these reasons, the Court should GRANT defendant and defendant-intervenors’

Motions for Summary Judgment (Docket Nos. 21 & 22) and DENY plaintiff’s Motion for

Summary Judgment (Docket No. 16).

                                    SCHEDULING ORDER

       The above Findings and Recommendations will be referred to a United States District

Judge for review. Objections, if any, are due April 5, 2019. If objections are filed, a response to

the objections is due fourteen days after the date the objections are filed and the review of the

Findings and Recommendations will go under advisement on that date.

       IT IS SO ORDERED.

       DATED this 22nd day of March, 2019.


                                                     /s/ Patricia Sullivan
                                                     PATRICIA SULLIVAN
                                                     United States Magistrate Judge




Page 41 – FINDINGS AND RECOMMENDATIONS
